NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10495

                Plaintiff-Appellee,             D.C. No. 1:11-cr-00318-DAD
                                                BAM-1
 v.

JAIME VEGA, AKA Jimmy Johnson,                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Jaime Vega appeals from the district court’s judgment and challenges the

18-month sentence imposed upon revocation of his supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Vega argues that the district court erred by failing to provide specific



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reasons for his above-Guidelines sentence. Because Vega did not raise this

objection in the district court, we review for plain error. See United States v.

Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006). The record demonstrates that the

district court imposed the sentence after considering Vega’s history and

characteristics, particularly Vega’s very poor history on supervision. See 18

U.S.C. § 3583(e). The district court adequately explained its reasons for imposing

the above-Guidelines sentence. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc).

      Vega next contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The 18-month sentence is substantively reasonable in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances, including

Vega’s history on supervision. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                     18-10495